EXHIBIT April 23, 2009 CONTACTS: Investor Relations – Mark G. Stockard Phone: (713) 381-4707 Toll Free: (800) 659-0059 Media Relations – Rick Rainey Phone: (713) 381-3635 TEPPCO PARTNERS, L.P. NAMES DUKE R. LIGON AND IRVIN TOOLE, JR. TO BOARD OF DIRECTORS HOUSTON –TEPPCO Partners, L.P. (NYSE:TPP) today announced that Duke R. Ligon and Irvin Toole, Jr. have been elected to the board of directors of its general partner, Texas Eastern Products Pipeline Company, LLC, effective April 22, 2009.In addition, both have been appointed to serve as members of the board’s Audit, Conflicts and Governance Committee.On March 12, 2009, TEPPCO announced that Chairman of the Board, Murray H. Hutchison, had withdrawn from the Audit, Conflicts and Governance Committee in conjunction with the expansion of his responsibilities to include interim executive authority. “With their in-depth understanding of the master limited partnership structure and broad experience in the crude oil and refined products areas that comprise our core pipeline business segments, I’m confident that both gentlemen will be productive additions to our board and we are very pleased and fortunate to have them part of the team,” said Jerry Thompson, president and chief executive officer of TEPPCO’s general partner.“These latest additions bring the total number of members on the TEPPCO board to seven, five of which are independent directors.” Since 2007, Mr. Ligon has served as a strategic advisor for Love’s Travel Stops & Country Stores, Inc. in Oklahoma City, Oklahoma.Prior to his current responsibilities, Page 2 he spent 11 years as general counsel and senior vice president for Devon Energy Corporation.During his nearly 40-year career, Mr. Ligon has served in numerous legal, regulatory and legislative advisory roles, providing counsel on a wide range of energy-related issues.He earned a J.D. from the University of Texas and a bachelor’s degree from Westminster College in Fulton,
